       Case PAE/2:20-cv-04775 Document 13 Filed 12/29/20 Page 1 of 3
      Case 2:20-cv-02380-TLN-AC Document 4 Filed 12/29/20 Page 1 of 3


                             UNITED STATES JUDICIAL PANEL
                                          on
                              MULTIDISTRICT LITIGATION



IN RE: ELMIRON (PENTOSAN POLYSULFATE
SODIUM) PRODUCTS LIABILITY LITIGATION                                                 MDL No. 2973



                                 (SEE ATTACHED SCHEDULE)



                        CONDITIONAL TRANSFER ORDER (CTO −1)



On December 15, 2020, the Panel transferred 39 civil action(s) to the United States District Court
for the District of New Jersey for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See __F.Supp.3d__ (J.P.M.L. 2020). Since that time, no additional action(s) have
been transferred to the District of New Jersey. With the consent of that court, all such actions have
been assigned to the Honorable Brian R. Martinotti.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the District of New Jersey and assigned to Judge
Martinotti.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
District of New Jersey for the reasons stated in the order of December 15, 2020, and, with the
consent of that court, assigned to the Honorable Brian R. Martinotti.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the District of New Jersey. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                      FOR THE PANEL:



       Dec 29, 2020                                   John W. Nichols
                                                      Clerk of the Panel
    Case PAE/2:20-cv-04775 Document 13 Filed 12/29/20 Page 2 of 3
   Case 2:20-cv-02380-TLN-AC Document 4 Filed 12/29/20 Page 2 of 3




IN RE: ELMIRON (PENTOSAN POLYSULFATE
SODIUM) PRODUCTS LIABILITY LITIGATION                                    MDL No. 2973



                 SCHEDULE CTO−1 − TAG−ALONG ACTIONS



 DIST     DIV.       C.A.NO.    CASE CAPTION


CALIFORNIA EASTERN

  CAE      2        20−02380    Smith v. Janssen Pharmaceuticals, Inc. et al

CALIFORNIA SOUTHERN

  CAS      3        20−02098    Nunez v. Alza Corporation et al

FLORIDA SOUTHERN

                                Appelbaum et al v. Teva Branded Pharmaceutical
  FLS      0        20−62068    Products R&D, Inc et al

ILLINOIS NORTHERN

                                Cohen−Lewe v. Ortho−McNeil Pharmaceuticals, LLC
  ILN      1        20−05989    et al
                                Zenez v. Janssen Pharmaceuticals, Inc. f/k/a
  ILN      1        20−07108    Ortho−McNeil−Janssen Pharmaceuticals, Inc. f/k/a
                                Janssen Pharmaceutica, Inc. (PA) et al
  ILN      1        20−07150    Prewitt v. Janssen Pharmaceuticals, Inc. et al

OHIO SOUTHERN

  OHS      1        20−00755    Gruppo v. Janssen Pharmaceuticals, Inc

PENNSYLVANIA EASTERN

                                BLANTON v. JANSSEN PHARMACEUTICALS,
  PAE      2        20−04726    INC.
  PAE      2        20−04773    Chupp v. JANSSEN PHARMACEUTICALS, INC.
  PAE      2        20−04775    Correa v. JANSSEN PHARMACEUTICALS, INC.
  PAE      2        20−04777    D'Antona v. JANSSEN PHARMACEUTICALS, INC.
  PAE      2        20−04778    Klutka v. JANSSEN PHARMACEUTICALS, INC.
  PAE      2        20−04779    Marecek v. JANSSEN PHARMACEUTICALS, INC.
  PAE      2        20−04787    SHRUM v. JANSSEN PHARMACEUTICALS INC.
  PAE      2        20−04788    SPEES v. JANSSEN PHARMACEUTICALS INC.
   Case PAE/2:20-cv-04775 Document 13 Filed 12/29/20 Page 3 of 3
  Case 2:20-cv-02380-TLN-AC Document 4 Filed 12/29/20 Page 3 of 3
PAE        2       20−04789   SYDNOR v. JANSSEN PHARMACEUTICALS INC.
PAE        2       20−04790   THEISSEN v. JANSSEN PHARMACEUTICALS INC.
                              WOLLASTON v. JANSSEN PHARMACEUTICALS
PAE        2       20−04791   INC.
PAE        2       20−04807   HOPPE v. JANSSEN PHARMACEUTICALS, INC.
                              ANDERSON v. JANSSEN PHARMACEUTICALS,
PAE        2       20−04929   INC.
PAE        2       20−04930   Dennis v. JANSSEN PHARMACEUTICALS, INC.
PAE        2       20−04932   GIBSON v. JANSSEN PHARMACEUTICALS, INC.
PAE        2       20−04936   Young v. JANSSEN PHARMACEUTICALS, INC.
PAE        2       20−04945   O'Dell v. JANSSEN PHARMACEUTICALS, INC.
                              HOLBROOK v. JANSSEN PHARMACEUTICALS,
PAE        2       20−04952   INC.
PAE        2       20−04954   Purser v. JANSSEN PHARMACEUTICALS, INC.
PAE        2       20−04957   Razaire v. JANSSEN PHARMACEUTICALS, INC.
PAE        2       20−04974   Turner v. JANSSEN PHARMACEUTICALS, INC.
PAE        2       20−04976   Ward v. JANSSEN PHARMACEUTICALS, INC.
PAE        2       20−04978   Wilkinson v. JANSSEN PHARMACEUTICALS, INC.
PAE        2       20−05136   Edwards v. JANSSEN PHARMACEUTICALS, INC.
                              BOUTIETTE v. JANSSEN PHARMACEUTICALS,
PAE        2       20−05314   INC.
PAE        2       20−05322   DULL v. JANSSEN PHARMACEUTICALS, INC.
PAE        2       20−05326   Elder v. JANSSEN PHARMACEUTICALS, INC.
PAE        2       20−05337   Epley v. JANSSEN PHARMACEUTICALS, INC.
PAE        2       20−05340   SCHOW v. JANSSEN PHARMACEUTICALS INC.
PAE        2       20−05344   SHARPE v. JANSSEN PHARMACEUTICALS INC.
PAE        2       20−05346   STANTON v. JANSSEN PHARMACEUTICALS INC.
PAE        2       20−05348   VICTORY v. JANSSEN PHARMACEUTICALS INC.
PAE        2       20−05349   MARLIN v. JANSSEN PHARMACEUTICALS INC.
PAE        2       20−05350   MOBBS v. JANSSEN PHARMACEUTICALS INC.
PAE        2       20−05357   Hanson v. JANSSEN PHARMACEUTICALS, INC.
PAE        2       20−05361   Hogeland v. JANSSEN PHARMACEUTICALS, INC.
PAE        2       20−05362   Jackson v. JANSSEN PHARMACEUTICALS, INC.
PAE        2       20−05422   Harr v. JANSSEN PHARMACEUTICALS, INC.
PAE        2       20−05423   Colon v. JANSSEN PHARMACEUTICALS, INC.
PAE        2       20−05427   Kasdan v. JANSSEN PHARMACEUTICALS, INC.
                              McKinley, et al. v. JANSSEN PHARMACEUTICALS,
PAE        2       20−05515   INC.
PAE        2       20−05525   Berndt v. JANSSEN PHARMACEUTICALS, INC.
PAE        2       20−05528   Wylie v. JANSSEN PHARMACEUTICALS, INC.
PAE        2       20−05784   WILDER v. JANSSEN PHARMACEUTICALS, INC.
PAE        2       20−05904   Lewis et al v. JANSSEN PHARMACEUTICALS, INC.
